    Case 1:19-cv-23171-KMW Document 24-1 Entered on FLSD Docket 11/08/2019 Page 1 of 4




                             EXHIBIT A




{EX PAGE. 1 }
   Case 1:19-cv-23171-KMW Document 24-1 Entered on FLSD Docket 11/08/2019 Page 2 of 4




From: James Kaplan [mailto:James.Kaplan@kaplanzeena.com]
Sent: Thursday, November 7, 2019 10:43 AM
To: Scott Cosgrove <scosgrove@leoncosgrove.com>
Cc: James Bryan <jbryan@leoncosgrove.com>; Annette Tucker <Annette.Tucker@kaplanzeena.com>; Elizabeth Salom
<Elizabeth.Salom@kaplanzeena.com>
Subject: RE: Silverboys Complaint

Good morning Scott – I apologize for causing the confusion. We now confirm our acceptance
of process for Ms. Joelsson, Mr. Coe, Spa Ricci. 4TEEN7TY and SOJO Design.
I’ll endeavor to advise you later today on the entities and will await your advice on SOJO
Living

Regards




From: Scott Cosgrove <scosgrove@leoncosgrove.com>
Sent: Thursday, November 7, 2019 8:15 AM
To: James Kaplan <James.Kaplan@kaplanzeena.com>
Cc: James Bryan <jbryan@leoncosgrove.com>; Annette Tucker <Annette.Tucker@kaplanzeena.com>; Elizabeth Salom
<Elizabeth.Salom@kaplanzeena.com>
Subject: RE: Silverboys Complaint

Thanks. Sorry for dragging this out, but I want to be clear on the following:

You are presently representing SOJO Design, LLC, Sofia Joelsson, Chayanne Coe; Spa Ricci, LLC, and 4TEENTY, LLC. You
have already accepted service of process on behalf of these defendants. If you disagree with that, please let me know
ASAP.

I also understand that you are not presently certain whether you are representing any other defendants (I believe they
have already been served), and that you will definitely not be representing the “vendor” defendants. Please let me know
as soon as you are able whether you can confirm your representation of the other defendants as I’d like to cut out the
middle man with getting those the defendants the amendment.

                                                             1
   Case 1:19-cv-23171-KMW Document 24-1 Entered on FLSD Docket 11/08/2019 Page 3 of 4

On SOJO Living, LLC, I am out of country right now but will revert as soon as I am able.

Thanks,

Scott

From: James Kaplan [mailto:James.Kaplan@kaplanzeena.com]
Sent: Wednesday, November 6, 2019 3:45 PM
To: Scott Cosgrove <scosgrove@leoncosgrove.com>
Cc: James Bryan <jbryan@leoncosgrove.com>; Annette Tucker <Annette.Tucker@kaplanzeena.com>; Elizabeth Salom
<Elizabeth.Salom@kaplanzeena.com>
Subject: RE: Silverboys Complaint

Hi Scott – I’m working on responding to your request. I certainly will not be representing the
vendors (the last 4 defendants listed in the style). As to the first 11 defendants – I’m working
on that now and should be able to update you tomorrow or Friday. BTW – I cannot locate
anything on SOJO Living, LLC. Can you please let me know where that name came from?

Jim




From: Scott Cosgrove <scosgrove@leoncosgrove.com>
Sent: Tuesday, November 5, 2019 4:34 PM
To: James Kaplan <James.Kaplan@kaplanzeena.com>
Cc: James Bryan <jbryan@leoncosgrove.com>
Subject: Silverboys Complaint

Jim—

Per our earlier call, Silverboys has amended its complaint (attached here). Can you confirm who you are representing
and that you accept service of the amended complaint on their behalf by way of this email?

Thanks,

Scott



                                                             2
   Case 1:19-cv-23171-KMW Document 24-1 Entered on FLSD Docket 11/08/2019 Page 4 of 4
NOTICE: This email and any documents, files or previous emails transmitted with it, are confidential and may contain
information protected from disclosure by the attorney-client privilege, attorney work-product doctrine or other legal
privileges and protections. This email is for the sole use of the intended recipient. Any use, dissemination, review,
disclosure, distribution, copying, transmitting or viewing of this communication, and any attachments thereto, by anyone
other than the intended recipient, is strictly prohibited and shall not result in a waiver of any privilege. If you are not the
intended recipient, or his or her authorized agent, please immediately notify the sender and destroy this communication
and any copies in your possession, custody or control, including those stored on your computer.[v.1]



NOTICE: This email and any documents, files or previous emails transmitted with it, are confidential and may contain
information protected from disclosure by the attorney-client privilege, attorney work-product doctrine or other legal
privileges and protections. This email is for the sole use of the intended recipient. Any use, dissemination, review,
disclosure, distribution, copying, transmitting or viewing of this communication, and any attachments thereto, by anyone
other than the intended recipient, is strictly prohibited and shall not result in a waiver of any privilege. If you are not the
intended recipient, or his or her authorized agent, please immediately notify the sender and destroy this communication
and any copies in your possession, custody or control, including those stored on your computer.[v.1]




                                                                3
